Exhibit 10.2
February 2009 Bridge Financing Note No. 2
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
THEY MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT COVERING SUCH TRANSFER OR AN OPINION OF LEGAL COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION UNDER THE
SECURITIES ACT IS NOT REQUIRED.
CONVERTIBLE PROMISSORY NOTE

      $ 1,000,000.00   Issuance Date: February 6, 2009

FOR VALUE RECEIVED, the undersigned, Tri-Isthmus Group, Inc., a Delaware
corporation (“TISG”) promises to pay to the order of Anthony J. Ciabattoni,
Trustee of the Ciabattoni Living Trust dated August 17, 2000 (“Holder”), in
lawful money of the United States of America without set-off, demand, deduction
or counterclaim, the aggregate principal amount of One Million and No/100
Dollars ($1,000,000.00) (the “Principal”) when due, upon the Maturity Date (as
defined below), acceleration or otherwise (in each case in accordance with the
terms hereof) together with interest (“Interest”) at a rate equal to sixteen
percent (16%) per annum (based on a 365-day year and charged on the basis of
actual days elapsed, the “Interest Rate”) from the date set out above as the
Issuance Date (the “Issuance Date”) until the Principal becomes due and payable,
whether upon the Maturity Date, or such other date by acceleration or otherwise
in accordance with the terms hereof. This Convertible Promissory Note (this
“Note”) may not be sold, assigned, transferred or otherwise conveyed by the
Holder; provided, however, that notwithstanding the foregoing, this Note may be
sold, assigned, transferred or conveyed (i) to an affiliate of the Holder for
estate planning purposes, or (ii) after the occurrence of an Event of Default
hereunder. Any such sale, assignment, transfer or conveyance shall be subject to
compliance with all applicable securities laws. Certain capitalized terms used
herein are defined in Section 20.
1. Payments of Principal. On the Maturity Date, TISG shall pay to the Holder the
unpaid Principal of this Note, together with accrued and unpaid Interest. The
“Maturity Date” shall be November 6, 2009, unless (a) extended at the option of
TISG pursuant to the terms of Section 3, or (b) accelerated by the Holder or
TISG in accordance with the terms of Section 6, or as otherwise provided herein.
2. Interest. Interest on this Note shall commence accruing on the Issuance Date
and shall be payable in arrears on a monthly basis on the first day of the
succeeding month during the period beginning on the Issuance Date and ending on,
and including, the Maturity Date, or such other date on which the entire amount
of the Principal is repaid (each, an “Interest Date”). Interest shall be payable
on each Interest Date to the Holder. Interest accrues at the Interest Rate on
all outstanding unpaid Principal owed under this Note and all accrued Interest
is payable on each Interest Date. If Interest is not paid when due, it shall
thereafter bear like interest as the Principal.

 

 



--------------------------------------------------------------------------------



 



3. Maturity Date Extension. The Maturity Date of this Note is subject to one (1)
three (3)-month extension at TISG’s option, in which case the Maturity Date will
be extended to February 6, 2010. TISG may exercise this option by delivering to
Holder a written notice of the election to extend the Maturity Date executed by
TISG, delivered at least ten (10) days before the original Maturity Date of
November 6, 2009. In the event TISG elects to extend the Maturity Date, upon the
exercise of the extension TISG will issue Holder warrants to purchase
(a) 250,000 restricted shares of Common Stock at a price of $0.50 per share,
substantially in the form attached hereto as Exhibit A, and (b) 166,667
restricted shares of Common Stock at a price of $0.75 per share, substantially
in the form attached hereto as Exhibit B.
4. Repayment by TISG. TISG may, from time to time, upon not less than ten
(10) days’ prior written notice to Holder, prepay all or any portion of the
Principal or Interest of this Note to the Holder without premium or penalty.
5. Conversion.
(a) Conversion. At any time and from time to time prior to the payment of this
Note in full, the Holder may convert all or any portion of the entire unpaid
Principal and any unpaid accrued Interest at the date upon which the conversion
is to be effected (the “Conversion Date”) into a number of shares of Common
Stock (excluding fractional shares) as Conversion Shares determined by dividing
the sum of the unpaid Principal and unpaid accrued Interest to be converted at
the Conversion Date by the conversion price in effect at the Conversion Date
(the “Conversion Price”).
(b) Conversion Price. The initial Conversion Price shall be U.S.$0.625. In the
event that TISG issues or sells (or is deemed, pursuant to this Section 5(b), to
have issued or sold) shares of Common Stock, or securities convertible,
exercisable or exchangeable into shares of Common Stock (each such transaction
or event referred to herein as an “Adjustment Event”), during such time as the
Note remains unpaid, other than (i) upon exercise or conversion of any option,
warrant or other convertible security outstanding as of the date hereof; or
(ii) an offering of options to employees, the Conversion Price will be adjusted
downward to the lowest Effective Price (as defined below) per share that TISG
has sold the Common Stock during the period from the Issuance Date through the
Conversion Date, until all of the Principal and Interest have been converted at
such new Conversion Price, or the Note shall have been repaid. By way of
clarification, (1) neither of the transactions or events described in clauses
(i) or (ii) of the previous sentence shall constitute an Adjustment Event; and
(2) the execution by TISG of any note comprising the Bridge Financing, the
Warrants, the SMP Warrants or any other warrants issued in conjunction with the
Bridge Financing shall not constitute an Adjustment Event.
(i) For the purpose of making any adjustment required under this Section 5(b),
the consideration received by TISG for any issue or sale of securities shall:
(A) to the extent it consists of cash be computed at the amount of cash received
by TISG, (B) to the extent it consists of property other than cash, be computed
at the fair market value of that property as determined in good faith by TISG’s
Board of Directors, and (C) if shares of Common Stock, Convertible Securities
(as defined below) or rights or options to purchase either shares of Common
Stock or Convertible Securities are issued or sold together with other stock or
securities or other assets of TISG for a consideration which covers both, be
computed as the portion of the consideration so received that may be reasonably
determined in good faith by TISG’s Board of Directors to be allocable to such
shares of Common Stock, Convertible Securities or rights or options.
Promissory Note

 

Page 2



--------------------------------------------------------------------------------



 



(ii) For the purpose of the adjustment required under this Section 5(b), if TISG
issues or sells any rights or options for the purchase of, or stock or other
securities convertible, exercisable or exchangeable into, shares of Common Stock
(such convertible stock or securities being hereinafter referred to as
“Convertible Securities”), then in each case TISG shall be deemed to have issued
at the time of the issuance of such rights or options or Convertible Securities
the maximum number of shares of Common Stock issuable upon conversion, exercise
or exchange thereof and to have received as consideration for the issuance of
such shares an amount equal to the total amount of the consideration, if any,
received by TISG for the issuance of such rights or options or Convertible
Securities, plus, in the case of such rights or options, the minimum amounts of
consideration, if any, payable to TISG upon the exercise of such rights or
options, plus, in the case of Convertible Securities, the minimum amounts of
consideration, if any, payable to TISG (other than by cancellation of
liabilities or obligations evidenced by such Convertible Securities) upon the
conversion thereof. No further adjustment of the Conversion Price, adjusted upon
the issuance of such rights, options or Convertible Securities, shall be made as
a result of the actual issuance of shares of Common Stock on the exercise of any
such rights or options or the conversion of any such Convertible Securities. If
any such rights or options or the conversion privilege represented by any such
Convertible Securities shall expire without having been exercised, the
Conversion Price as adjusted upon the issuance of such rights, options or
Convertible Securities shall be readjusted to the Conversion Price which would
have been in effect had an adjustment been made on the basis that the only
shares of Common Stock so issued were the shares of Common Stock, if any,
actually issued or sold on the exercise of such rights or options or rights of
conversion of such Convertible Securities, and such shares of Common Stock, if
any, were issued or sold for the consideration actually received by TISG upon
such exercise, plus the consideration, if any, actually received by TISG for the
granting of all such rights or options, whether or not exercised, plus the
consideration received for issuing or selling the Convertible Securities
actually converted, plus the consideration, if any, actually received by TISG
(other than by cancellation of liabilities or obligations evidenced by such
Convertible Securities) on the conversion of such Convertible Securities.
(iii) The “Effective Price” of shares of Common Stock issued or sold, or deemed
to have been issued or sold pursuant to this Section 5(b), shall mean the
quotient determined by dividing the total number of shares of Common Stock
issued or sold, or deemed to have been issued or sold by TISG under this Section
5(b), into the aggregate consideration received, or deemed to have been received
by TISG for such issuance or sale under this Section 5(b) for such shares of
Common Stock.
Promissory Note

 

Page 3



--------------------------------------------------------------------------------



 



(iv) Upon the occurrence of each adjustment or readjustment of the Conversion
Price, TISG at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof, and shall prepare and furnish
to the Holder a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based.
(v) TISG shall give at least twenty (20) days’ prior written notice to Holder of
any Adjustment Event (“Adjustment Notice”). Holder shall have the option to
elect, by written notice to TISG within ten (10) days of Holder’s receipt of the
Adjustment Notice, whether Holder (a) desires to have the Conversion Price
reduced in connection with such Adjustment Event pursuant to the provisions of
this Section 5(b), or (b) alternatively, desires to purchase its “Pro Rata
Share” (as defined below) of the Common Stock and/or Convertible Securities
offered or issued by TISG in the Adjustment Event. If Holder notifies TISG
within such ten (10) day period that Holder wishes to so purchase its Pro Rata
Share of such Common Stock and/or Convertible Securities, Holder shall have the
right to purchase its Pro Rata Share of such Common Stock and/or Convertible
Securities, for the same price per share (if any) of Common Stock or per unit of
Convertible Securities as paid by the other investors in the Adjustment Event.
As used herein, “Pro Rata Share” will be such number of shares of Common Stock
and/or Convertible Securities determined by multiplying the total number of
shares of Common Stock and/or units of Convertible Securities to be issued or
sold in the Adjustment Event by a fraction, the numerator of which is the number
of shares of Common Stock (assuming exercise, conversion or exchange of all
Convertible Securities) then held by Holder, and the denominator of which is the
number of shares of Common Stock (assuming exercise, conversion or exchange of
all Convertible Securities) of TISG then outstanding. If Holder does not give
any notice to TISG within such ten (10) day period, Holder shall be deemed to
have elected to cause the Conversion Price to be reduced as a result of such
Adjustment Event in accordance with the provisions of this Section 5(b).
(c) Conversion Procedure. Holder may exercise its conversion right hereunder by
delivering a written notice to TISG (the “Conversion Notice”) specifying the
Conversion Date (being no earlier than three (3) business days after the date on
which the Conversion Notice is considered delivered), the amount of Principal
and Interest of this Note to be converted, and the number of shares of Common
Stock which shall be issued to Holder upon such conversion. To effect
conversions hereunder, the Holder shall not be required to physically surrender
this Note to TISG unless the all Principal of and accrued Interest on this Note
has been so converted. Conversions hereunder shall have the effect of lowering
the outstanding Principal and Interest amount of this Note in an amount equal to
the applicable amounts thereof being converted. The Holder and TISG shall
maintain records showing the Principal and Interest amounts converted and the
date of such conversions. In the event of any dispute or discrepancy, the
records of the Holder shall be controlling and determinative in the absence of
manifest error. As soon as practicable after the Conversion Date, TISG will
issue a certificate to Holder evidencing the number of Conversion Shares into
which this Note has been converted.
Promissory Note

 

Page 4



--------------------------------------------------------------------------------



 



(d) Fractional Shares. If any fractional Conversion Shares would, except for the
provisions hereof, be issuable upon conversion of this Note, TISG, in lieu of
delivering such fractional share, shall pay to the Holder an amount in cash
equal to such fraction multiplied by the Conversion Price as of the Conversion
Date.
(e) Recapitalization, Reorganization, Reclassification, Consolidation, Merger or
Sale. Upon any recapitalization, reorganization, reclassification,
consolidation, merger, or sale of all or substantially all of TISG’s assets or
other similar transaction, which in any such case is effected in such a manner
that TISG’s holders of Common Stock are entitled to receive (either directly or
upon subsequent liquidation) stock, securities or assets with respect to or in
exchange for their Common Stock (each, an “Organic Change”), TISG shall make
appropriate provision to insure that Holder shall thereafter have the right to
acquire and receive, in lieu of or in addition to (as the case may be) the
Conversion Shares specified in this Section 5 theretofore issuable upon
conversion of the Principal balance of this Note and any unpaid accrued
Interest, such shares of stock, securities or assets as would have been issued
or payable in such Organic Change (if Holder had converted this Note immediately
prior to such Organic Change) with respect to or in exchange for the Conversion
Shares.
(f) Subdivision or Combination of Common Stock. If TISG at any time divides or
subdivides (by any stock split, stock dividend or otherwise) the Common Stock
into a greater number of shares, the Conversion Price in effect immediately
prior to such division, subdivision or capitalization shall be proportionately
reduced, and if TISG at any time combines or consolidates (by reverse stock
split or otherwise) the Common Stock, the Conversion Price in effect immediately
prior to such combination shall be proportionately increased.
(g) Certain Dividends and Distributions. If TISG at any time pays a stock
dividend or otherwise make a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock, the Conversion Price shall be multiplied by a fraction,
the numerator of which shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding immediately prior to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately following such event.
(h) Reservation of Stock Issuable Upon Conversion. TISG shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of effecting the conversion of this Note, such
number of its shares of Common Stock as shall from time to time be sufficient to
effect the conversion of this Note and if at any time the number of authorized
but unissued shares of Common Stock shall not be sufficient to effect the
conversion of this Note, TISG will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purpose, including, without limitation, engaging in best efforts to obtain the
requisite stockholder approval of any necessary amendment to TISG’s Certificate
of Incorporation.
Promissory Note

 

Page 5



--------------------------------------------------------------------------------



 



(i) Valid Issue. TISG shall ensure that all Conversion Shares issued pursuant to
this Section 5, if any, will be duly and validly issued, fully paid and
non-assessable, and free and clear of all encumbrances, liens, mortgages and any
other rights of third parties whatsoever.
6. Covenants.
(a) Registration.
(i) Incidental Registration. Commencing immediately after the Issuance Date, if
TISG determines that it shall file a registration statement under the Securities
Act (other than a registration statement on a Form S-4 or S-8 or filed in
connection with an exchange offer or an offering of securities solely to TISG’s
existing stockholders) on any form that would also permit the registration of
the offer and resale of the Conversion Shares, upon conversion, and such filing
is to be on its behalf and/or on behalf of selling holders of its securities for
the general registration of the offer and sale of its Common Stock to be sold
for cash, at each such time TISG shall promptly give Holder written notice of
such determination setting forth the date on which TISG proposes to file such
registration statement, which date shall be no earlier than thirty (30) days
from the date of such notice, and advising Holder of its right to have
Conversion Shares (and the shares of Common Stock issuable upon exercise of the
Warrants) included in such registration. Upon the written request of Holder
received by TISG no later than twenty (20) days after the date of TISG’s notice,
TISG shall use commercially reasonable efforts to cause to be registered under
the Securities Act all of the Conversion Shares (and all of the Shares of Common
Stock issuable upon exercise of the Warrants) that Holder has so requested to be
registered. If, in the written opinion of the managing underwriter or
underwriters (or, in the case of a non-underwritten offering, in the written
opinion of the placement agent, or if there is none, TISG), the total amount of
such securities to be so registered, including such Conversion Shares, will
exceed the maximum amount of TISG’s securities which can be marketed (i) at a
price reasonably related to the then current market value of such securities, or
(ii) without otherwise materially and adversely affecting the entire offering,
then the amount of Conversion Shares to be offered for the account of Holder
shall be reduced pro rata to the extent necessary to reduce the total amount of
securities to be included in such offering to the recommended amount; provided,
that if securities are being offered for the account of other Persons as well as
TISG, such reduction shall not represent a greater fraction of the number of
securities intended to be offered by Holder than the fraction of similar
reductions imposed on such other Persons other than TISG over the amount of
securities they intended to offer.
Promissory Note

 

Page 6



--------------------------------------------------------------------------------



 



(ii) Demand Registration. Upon demand by the holders of a majority of the
aggregate outstanding principal amount of the this Note and the SMP Note
(“Noteholders”), considered together, which demand shall not be given prior to
the date which is thirty-six (36) months after the Issuance Date, TISG shall
include the shares of Common Stock issuable upon conversion of this Note and the
SMP Note, and upon exercise of the Warrants and the SMP Warrants (collectively,
the “Registrable Securities”), on a registration statement prepared by TISG and
filed with the Securities and Exchange Commission (the “SEC”) within thirty
(30) days of such demand (the “Registration Statement”); provided, that the
Noteholders shall be entitled to only one (1) demand to register the Registrable
Securities pursuant to this Section 6(a)(ii). The Registration Statement will be
on Form SB-2 or other appropriate form and will permit the Registrable
Securities to be offered on a continuous basis. TISG shall use its commercially
reasonable efforts to cause the Registration Statement to be declared effective
under the Securities Act by the SEC as promptly as possible after the filing
thereof. TISG shall use its commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act until the
date which is the earliest of (a) the date on which all Registrable Securities
have been sold, (b) the date on which all Registrable Securities may be sold by
the Noteholders immediately without registration under the Securities Act and
without volume restrictions pursuant to Rule 144(k) of the Securities Act, or
(c) two (2) years from the date the Registration Statement is declared effective
by the SEC.
(iii) Expenses. TISG shall pay all costs and expenses incurred in connection
with the preparation and filing of any registration statement pursuant to this
Section 6, other than selling commissions and fees which shall be responsibility
of the Holder. TISG and the Holder shall provide each other with customary
indemnification rights in connection with any registration statement filed
pursuant to this Section 6.
(iv) Survival. The covenants of TISG set forth in this Section 6(a) shall
survive indefinitely following the conversion, payment, cancellation or other
termination of this Note and the SMP Note, and the exercise of the Warrants and
the SMP Warrants.
(b) Call Right on Equity Financing. In the event that (a) TISG completes an
equity financing for its own account or for the account of one of its
subsidiaries, and the aggregate gross proceeds to such entity (considered
together with the aggregate gross proceeds of any other equity financing for the
account of TISG or its subsidiaries after the date hereof) exceeds Five Million
Dollars ($5,000,000.00) or (b) TISG and its subsidiaries collectively incur more
than Seven Million Five Hundred Thousand Dollars ($7,500,000.00) in new debt
after the Issuance Date of this Note and without the written consent of holders
of notes that represent at least fifty percent (50%) of the total outstanding
principal balance of the notes comprising the Bridge Financing, the Holder may,
at its option, declare by written notice to TISG the unpaid Principal of the
Note (together with all accrued Interest thereon) to be immediately due and
payable, and, in such event, TISG shall immediately pay to the Holder all
amounts due and payable with respect to this Note. The Holder agrees that it
shall not exercise its rights right of conversion pursuant to Section 5 of this
Note for a period of ten (10) days after Holder declares this Note due and
payable pursuant to this Section 6(b). However, if this Note has not been paid
in full during such ten (10) day period, Holder shall have again have the right
to exercise its rights of conversion pursuant to Section 5 of this Note. Such
conversion rights shall be in addition to, and not in lieu of, any other
remedies available to Holder at law or at equity.
Promissory Note

 

Page 7



--------------------------------------------------------------------------------



 



(c) Incurrence of Indebtedness. Beginning on the Issuance Date of this Note, and
continuing for so long as this Note is outstanding, TISG shall not incur or
guarantee, assume or suffer to exist any Indebtedness, other than the
Indebtedness evidenced by this Note and the Permitted Indebtedness, without the
consent of the holders of notes that represent at least fifty percent (50%) of
the total outstanding principal balance of the notes comprising the Bridge
Financing, which will not be unreasonably withheld.
(d) Asset Sales. TISG shall not, directly or indirectly, consummate any Asset
Sale without the prior consent of holders of notes that represent at least fifty
percent (50%) of the total outstanding principal balance of the notes comprising
the Bridge Financing, which consent shall not be unreasonably withheld.
(e) Use of Proceeds. TISG will use amounts received from Holder pursuant to this
Note for general corporate purposes.
7. Default
(a) Events of Default. The occurrence of any of the following shall constitute
an “Event of Default” under this Note:
(i) Failure to Pay. TISG shall fail to pay (i) when due any Principal or
Interest payment hereunder or (ii) any other payment required under the terms of
this Note on the date due and such payment shall not have been made within five
(5) days of TISG’s receipt of Holder’s written notice to TISG of such failure to
pay.
(ii) Voluntary Bankruptcy or Insolvency Proceedings. TISG shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property; (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature; (iii) make
a general assignment for the benefit of its or any of its creditors; (iv) be
dissolved or liquidated; (v) become insolvent (as such term may be defined or
interpreted under any applicable statute); (vi) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it; or (vii) take any
action for the purpose of effecting any of the foregoing.
Promissory Note

 

Page 8



--------------------------------------------------------------------------------



 



(iii) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of TISG or of all or
a substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
TISG or the debts thereof under any bankruptcy, insolvency or other similar law
now or hereafter in effect shall be commenced and an order for relief entered or
such proceeding shall not be dismissed or discharged within 30 days of
commencement.
(iv) Covenant Compliance. TISG shall fail to observe or perform any other
covenant or agreement contained in this Note which failure is not cured, if
possible to cure, within five (5) Business Days after notice of such default
sent by the Holder.
(v) Representations and Warranties. Any representation or warranty of TISG made
herein shall be untrue or incorrect in any material respect as of the date
hereof.
(b) Rights of Holder upon Default. Upon the occurrence or existence of any Event
of Default described in Section 7(a)(i), (iv) or (v) and at any time thereafter
during the continuance of such Event of Default, Holder may, by written notice
to TISG, declare all outstanding Principal and Interest obligations payable by
TISG hereunder to be immediately due and payable without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived. Upon the occurrence or existence of any Event of Default described in
Sections 7(a)(ii) or (iii), immediately and without notice, all outstanding
Principal and Interest obligations payable by TISG hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, Holder may exercise any other right, power or remedy granted to it
hereby or otherwise permitted to it by law, either by suit in equity or by
action at law, or both.
8. Reissuance of This Note.
(a) Lost, Stolen or Mutilated Note. Upon receipt by TISG of evidence reasonably
satisfactory to TISG of the loss, theft, destruction or mutilation of this Note,
an affidavit from Holder to such effect, an indemnity in form and substance
reasonably acceptable to TISG and, in the case of mutilation, upon surrender and
cancellation of this Note, TISG shall execute and deliver to the Holder a new
Note (in accordance with Section 8(b)) representing the outstanding Principal.
(b) Issuance of New Notes. Whenever TISG is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding, (iii) shall have an issuance date, as
indicated on the face of such new Note, which is the same as the Issuance Date
of this Note, (iv) shall have the same rights and conditions as this Note, and
(v) shall represent accrued and unpaid Interest on the Principal and Interest of
this Note.
Promissory Note

 

Page 9



--------------------------------------------------------------------------------



 



9. Representations and Warranties. In order to induce the Holder to advance the
funds represented by this Note to TISG, TISG, hereby makes each of the following
representations and warranties to Holder:
(a) TISG (i) corporation, as applicable, duly organized, validly existing and in
good standing under the laws of the Delaware; (ii) has the necessary power and
authority to own its property and assets and to transact the business in which
it is engaged or presently proposes to engage; (iii) has the necessary power,
authority and legal right to execute and deliver this Note (and, in the case of
TISG, the Warrants) and to perform its obligations hereunder and thereunder;
(iv) has taken all necessary action to authorize the execution, delivery and
performance of this Note and the Warrants); and (v) has duly executed and
delivered this Note and the Warrants.
(b) This Note (and, in the case of TISG, the Warrants) constitutes a legal,
valid and binding obligation of TISG enforceable against TISG in accordance with
its terms except as the enforcement thereof may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
(c) None of the execution, delivery or performance by TISG of this Note and/or
the Warrants, the compliance by TISG with the terms and provisions hereof and
thereof, or the consummation of the transactions contemplated hereby and
thereby, will (i) conflict with, violate or contravene any provision of any
applicable law; (ii) conflict with the articles of incorporation, articles of
organization, bylaw or other charter or organizational document of TISG;
(iii) conflict with or result in the breach of any provision of any agreement or
instrument to which TISG is a party or by which TISG or any of their properties
or assets are bound; or (iv) constitute a default under any such agreement or
instrument.
10. Remedies, Characterizations and Other Obligations. The remedies provided in
this Note shall be cumulative and in addition to all other remedies available
under this Note at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the Holder’s
right to pursue actual and consequential damages for any failure by TISG to
comply with the terms of this Note. Amounts set forth or provided for herein
with respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of TISG (or the performance thereof).
11. Payment of Collection, Enforcement and Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of TISG or other
proceedings affecting TISG’s creditors’ rights and involving a claim under this
Note, then TISG shall pay the reasonable costs incurred by the Holder for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.
Promissory Note

 

Page 10



--------------------------------------------------------------------------------



 



12. Construction; Headings. This Note shall be deemed to be jointly drafted by
TISG and the Holder and shall not be construed against any Person as the drafter
hereof. The headings of this Note are for convenience of reference and shall not
form part of, or affect the interpretation of, this Note.
13. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
14. Notices; Payments.
(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be in writing and will be deemed
given (a) when delivered personally; (b) on the fifth (5th) Business Day after
being mailed by certified mail, return receipt requested; or (c) the next
business day after delivery to a recognized overnight courier to the party to
which such notice is to be given at the addresses set forth below (or to such
other address as such party may have specified by notice given to the other
party pursuant to this provision).

     
if to TISG to:
  with copies (which will not constitute notice) to:
 
   
Tri-Isthmus Group, Inc.
  K&L Gates, LLP
9663 Santa Monica Boulevard, Suite 959
  1717 Main Street, Suite 2800
Beverly Hills, California 90210
  Dallas, Texas 75201
Attention: CEO
  Attention: I. Bobby Majumder
 
  Telecopy: (214) 939-5849
 
   
if to the Holder:
  with copies (which will not constitute notice) to:
 
   
Anthony J. Ciabattoni, Trustee of the
Ciabattoni Living Trust dated August 17, 2000
Attn: Anthony J. Ciabattoni.
16 Lagunita Drive
Laguna Beach, California 92651
  Foley & Lardner LLP
402 W. Broadway, 21st Floor
san Diego, California 92101
Attention: Kenneth D. Polin
Telecopy: (619) 234-3510

Promissory Note

 

Page 11



--------------------------------------------------------------------------------



 



(b) Payments. Whenever any payment of cash is to be made by TISG to any Person
pursuant to this Note, such payment shall be made in lawful money of the United
States of America by a check drawn on the account of TISG and sent via overnight
courier service to such Person at such address as previously provided to TISG in
writing; provided that the Holder may elect to receive a payment of cash via
wire transfer of immediately available funds by providing TISG with prior
written notice setting out such request and the Holder’s wire transfer
instructions. Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day and, in the case of any Interest
Date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of Interest due on such date.
15. Cancellation. After all Principal, accrued Interest and other amounts at any
time owed on this Note have been paid in full in cash, this Note shall
automatically be deemed canceled, shall be surrendered to TISG for cancellation
and shall not be reissued.
16. Governing Law; Jurisdiction. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note and all disputes arising hereunder
shall be governed by, the laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. Without limiting the
generality of the foregoing, the parties agree that the interest rate provisions
of this Note shall be governed by Section 2301 of the Delaware Commerce and
Trade Code (Title 6, Subtitle II, Chapter 23 of Delaware Codes). Any suit,
action or proceeding seeking to enforce any provision of, or based on any
dispute or matter arising out of or in connection with, this Note must be
brought in the state and federal courts located in Los Angeles County,
California. Each of the parties (a) consents to the exclusive jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding, (b) irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum, (c) will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (d) will not bring any action relating to this Note in any other court.
17. Usury. Notwithstanding anything to the contrary set forth herein, in no
event shall amounts paid hereunder exceed the highest rate permitted under
applicable usury laws. If any amounts collected by Holder hereunder exceed such
rate, said excess amounts shall be applied to the reduction of the unpaid
Principal balance under this Note and not to the payment of Interest, or, if
such excess amounts exceed the unpaid balance of Principal under this Note, such
excess amounts shall be refunded to TISG.
18. Legal Fees. TISG shall upon request of Holder promptly reimburse Holder for
all legal fees, costs and expenses incurred by Holder in connection with (i) the
drafting, preparation and negotiation of this Note and the Warrants, and the
evaluation of the transactions contemplated hereby and thereby; and (ii) the
preparation of a Securities and Exchange Commission Form 3 and Schedule 13D or
13G in connection with the transactions represented by this Note and the
Warrants. Notwithstanding the foregoing, the aggregate amount of legal fees,
costs and expenses for which TISG shall be obligated to reimburse Holder
hereunder shall not (considered together with legal fees, costs and expenses
incurred by the Holder of the SMP Note for such matters) exceed Five Thousand
Dollars ($5,000.00).
Promissory Note

 

Page 12



--------------------------------------------------------------------------------



 



19. Certain Waivers. All persons now or hereafter liable for payment of the
Principal due under this Note, or any part hereof, do hereby expressly waive
presentment for payment, notice of dishonor, protest and notice of protest, and
agree that the time for the payment of all or any part of the outstanding
balance under this Note may be extended without releasing or otherwise affecting
their liability on this Note or any security securing this Note.
20. Certain Definitions. For purposes of this Note, the following terms shall
have the following meanings:
(a) “Bridge Financing” means, collectively, this Note, the SMP I Note and any
other notes that the Company issues in conjunction with its February 2009 bridge
financing.
(b) “Asset Sale” means the sale, lease, conveyance or other disposition of any
of TISG’s assets or rights other than in the ordinary course of business.
(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the city of New York are authorized or required by law
to remain closed.
(d) “Capital Lease Obligation” means, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet prepared in
accordance with GAAP.
(e) “Common Stock” shall mean the common stock of TISG, par value $0.01 per
share.
(f) “GAAP” means United States generally accepted accounting principles,
consistently applied.
(g) “Indebtedness” means, any indebtedness (excluding accrued expenses and trade
payables), whether or not contingent:
(i) in respect of borrowed money;
(ii) evidenced by bonds, notes or similar instruments or letters of credit (or
reimbursement agreements in respect thereof);
(iii) in respect of banker’s acceptances;
(iv) representing Capital Lease Obligations; or
Promissory Note

 

Page 13



--------------------------------------------------------------------------------



 



(v) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six (6) months after such property is
acquired or such services are completed,
if and to the extent any of the preceding items (other than letters of credit)
would appear as a liability upon a balance sheet of TISG prepared in accordance
with GAAP.
(h) “Permitted Indebtedness” means (i) any Indebtedness of TISG or its
subsidiaries created in the ordinary course of business; (ii) Indebtedness of
TISG or its subsidiaries outstanding as of the Issuance Date and the
refinancing, renewal or extension thereof; and (iii) the Bridge Financing, which
financing shall not exceed $2,000,000.00 in the aggregate.
(i) “SMP Note” means that certain Convertible Promissory Note of even date
herewith executed by Makers in favor of SMP Investments I, LLC.
(j) “SMP Warrants” means those certain Warrants to Purchase Shares of Common
Stock of even date herewith executed by TISG in favor of SMP Investments I, LLC.
(k) “Conversion Shares” means those shares of Common Stock into which this Note
may be converted by Holder; provided that if there is an Organic Change, then
the term “Conversion Shares” shall mean the stock, securities and assets
issuable upon conversion of this Note.
(l) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
(m) “Warrants” means those certain Warrants to Purchase Shares of Common Stock
of even date herewith executed by TISG in favor of Holder.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
Promissory Note

 

Page 14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, TISG has caused this Note to be duly executed as of the
Issuance Date set out above.

          TRI-ISTHMUS GROUP, INC.
      By:           David Hirschhorn        Chief Executive Officer     

 

 



--------------------------------------------------------------------------------



 



Exhibit A — Form of Warrant
[See attached]

 

 



--------------------------------------------------------------------------------



 



WARRANT NO.                     
TRI-ISTHMUS GROUP, INC.
(A Delaware Corporation)
 
WARRANT TO PURCHASE
SHARES OF COMMON STOCK
 
Effective:                     
THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES
LAWS. THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE DISPOSED OF OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.
THIS CERTIFIES THAT, for value received, Anthony J. Ciabattoni, Trustee of the
Ciabattoni Living Trust dated August 17, 2000, or its registered assigns
(“Holder”), is entitled to purchase, subject to the conditions set forth below,
at any time or from time to time during the Exercise Period (as defined in
Section 1.2 below), Two Hundred Fifty Thousand (250,000) shares (“Shares”) of
fully paid and non-assessable common stock, par value $0.01 per share (the
“Common Stock”), of Tri-Isthmus Group, Inc., a Delaware corporation (the
“Company”), at the per share purchase price (the “Warrant Price”) set forth in
Section 1.1 below, subject to the further provisions of this Warrant.
1. EXERCISE OF WARRANT
The terms and conditions upon which this Warrant may be exercised, and the
Shares subject hereto may be purchased, are as follows:
1.1 Warrant Price. The Warrant Price shall be $0.50 per Share, subject to
adjustment as provided in Section 4 below.
1.2 Method Of Exercise. Holder may at any time beginning on the effective date
of this Warrant and for three (3) years from such date of effectiveness, or such
later date as the Company may in its sole discretion determine (the “Exercise
Period”), exercise in whole or in part the purchase rights evidenced by this
Warrant. Such exercise shall be effected by:
(a) the surrender of this Warrant, together with a duly executed copy of the
form of notice of exercise attached hereto as Exhibit A, to the Secretary of the
Company at its principal offices;

 

 



--------------------------------------------------------------------------------



 



(b) the payment to the Company, by cash, certified or cashier’s check payable to
Company’s order or wire transfer to the Company’s account, of an amount equal to
the aggregate Warrant Price for the number of Shares for which the purchase
rights hereunder are being exercised. Alternatively if then permitted under
applicable securities laws, Holder may exercise this Warrant by delivering to
the Company: (i) a properly executed notice of exercise together with a copy of
irrevocable instructions (“Broker Instructions”) to a FINRA-member securities
broker to promptly deliver to the Company cash or a check payable to the Company
in the full amount of the Warrant Price for the total number of Shares being
purchased against the Company’s delivery of the Shares for which this Warrant is
exercised (if the Holder and the securities broker comply with such procedures
and enter into such agreements of indemnity and other agreements as the Company
may reasonably prescribe as a condition of that payment procedure) or
(ii) shares of Common Stock, free and clear of any and all liens, claims and
encumbrances, having an aggregate Fair Market Value (as defined herein below)
equal to the full amount of the Warrant Price for the total number of Shares
being purchased. The Holder may also make payment in any combination of the
permissible forms of payment described in the preceding sentence. Additionally,
if then permitted under applicable securities laws, if the Fair Market Value of
the Shares at time of exercise is greater than the Warrant Price, the Holder may
exercise this Warrant or any portion hereof by indicating on the notice of
exercise that the Holder elects to exercise this Warrant on a net exercise basis
(“Net Exercise Basis”). The Company shall then issue to the Holder a number of
Shares determined using the following formula:

                 
 
  X   =   Y (A-B)
 
A    

where

  X =  
the number of Shares to be issued to the Holder.
    Y =  
the number of Shares covered by this Warrant in respect of which the net
exercise election is made pursuant to this Section.
    A =  
the Fair Market Value of one Share, as determined in accordance with the
provisions hereof, as of the date this Warrant is exercised.
    B =  
the Warrant Price in effect as of the date this Warrant is exercised.

Fair Market Value of a share of Common Stock (for purposes of this section)
means (a) if the Shares are traded on a national securities exchange, the
average of the closing prices for the twenty (20) trading days prior to the date
this Warrant is exercised; (b) if the Shares are traded on the OTC Bulletin
Board or another market or quotation system, or the prices for the shares are
published on the “Pink Sheets” operated by the Pink Sheets LLC, the average of
the closing bid and ask prices posted for the Shares during the twenty (20)
trading days prior to the date this Warrant is exercised; or (c) if the primary
market for such Shares is not an exchange or quotation system, the fair market
value thereof as shall be determined in good faith using appropriate valuation
methods by the Board of Directors of the Company as of the date this Warrant is
exercised; and
(c) the delivery to the Company, if necessary in the discretion of counsel for
the Company, to assure compliance with the Securities Act of 1933, as amended
(the “Securities Act”), and applicable state securities laws, of an instrument
executed by holder certifying that the Shares are being purchased solely for the
account of Holder and not with a view to any resale or distribution in violation
of the Securities Act or applicable state securities laws.

 

2



--------------------------------------------------------------------------------



 



1.3 Issuance Of Shares and New Warrant. If the purchase rights evidenced by this
Warrant are exercised in whole or in part, one or more certificates for the
purchased Shares shall be issued as soon as practicable thereafter to Holder. If
the purchase rights evidenced by this Warrant are exercised only in part, the
Company shall also deliver to Holder at such time a new Warrant evidencing the
purchase rights regarding the number of Shares (if any) for which the purchase
rights under this Warrant remain unexercised and continue in force and effect.
All new Warrants issued in connection with the provisions of this Section 1.3
shall bear the same date as this Warrant and shall be substantially identical in
form and provisions to this Warrant except for the number of Shares purchasable
thereunder. Each person in whose name any certificate for Shares is to be issued
shall for all purposes be deemed to have become the holder of record of such
Shares on the date on which this Warrant was surrendered and payment of the
Warrant Price was made, irrespective of the date of delivery of such stock
certificate, except that if the date of such surrender and payment is a date
when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such Shares at the close of business on the
next succeeding date on which the stock transfer books are open.
2. TRANSFERS
2.1 Transfers. This Warrant and all rights hereunder are transferable in whole
or in part by the Holder subject to the provisions of Section 7 below. The
transfer shall be recorded on the books of the Company upon (i) the surrender of
this Warrant (together with a duly executed and endorsed copy of the form of
transfer certificate attached hereto as Exhibit B) to the Secretary of the
Company at its principal offices, and (ii) the payment to the Company of all
transfer taxes and other governmental charges imposed on such transfer. In the
event of a partial transfer, the Company shall issue to the several holders one
or more appropriate new Warrants.
2.2 Registered Holder. Each holder of this Warrant agrees that until such time
as any transfer pursuant to Section 2.1 above is recorded on the books of the
Company, the Company may treat the registered Holder of this Warrant as the
absolute owner.
2.3 Form Of New Warrants. All new Warrants issued in connection with transfers
of this Warrant shall bear the same date as this Warrant and shall be
substantially identical in form and provisions to this Warrant except for the
number of Shares purchasable thereunder.
3. NO FRACTIONAL SHARES
Notwithstanding any adjustment (as required hereby) to the number of Shares
purchasable upon the exercise of this Warrant, the Company shall not be required
to issue any fraction of a Share upon exercise of this Warrant. If, by reason of
any change made pursuant to Section 4 below, the Holder would be entitled, upon
the exercise of any rights evidenced hereby, to receive a fractional interest in
a Share, the Company shall, upon such proper exercise of this Warrant, purchase
such fractional interest for an amount in cash equal to the Fair Market Value of
such fractional interest, determined as of the date of such exercise of this
Warrant.
4. ANTIDILUTION PROVISIONS
4.1 Stock Splits And Combinations. If the Common Stock shall at any time be
subdivided into a greater number of shares, then the number of Shares
purchasable upon exercise of this Warrant shall be proportionately increased and
the Warrant Price shall be proportionately decreased; and, conversely, if the
Common Stock shall at any time be combined into a smaller number of shares, then
the number of Shares purchasable upon exercise of this Warrant shall be
proportionately reduced and the Warrant Price shall be proportionately
increased. Any adjustments under this Section 4.1 shall become effective at the
close of business on the date the subdivision or combination becomes effective.

 

3



--------------------------------------------------------------------------------



 



4.2 Reclassification, Exchange and Substitution. If the Common Stock shall be
changed into shares of any other class or classes of stock or other securities
of the Company, whether by capital reorganization, reclassification, or
otherwise, Holder shall, upon exercise of this Warrant, be entitled to purchase
for the same aggregate consideration, in lieu of the Shares that Holder would
have become entitled to purchase but for such change, such number, class and
series of securities of the Company as would have been issuable in connection
with such event to a holder of that number of shares of Common Stock purchasable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification or other change. The Warrant Price shall be appropriately
adjusted to reflect that reorganization, reclassification or other change. Any
adjustments under this Section 4.2 shall become effective at the close of
business on the date such change of the Common Stock into shares of any other
class or classes of stock or other securities of the Company becomes effective.
4.3 Reorganizations, Mergers, Consolidations Or Sale Of Assets. If at any time
there shall be a reorganization involving the Common Stock (other than a stock
split, combination, reclassification, exchange, or subdivision of shares
provided for in Sections 4.1 and 4.2 above) or a merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all of the Company’s assets to any other person, then, as a part of such
reorganization, merger, consolidation or sale, lawful provision shall be made so
that Holder shall thereafter be entitled to receive upon exercise of this
Warrant, in accordance with the terms hereof, in lieu of the Shares that Holder
would have become entitled to purchase but for such event, such other securities
or property of the Company, or of the successor corporation resulting from such
event, to which Holder would have been entitled in such reorganization, merger,
consolidation or sale if this Warrant had been exercised immediately before that
reorganization, merger, consolidation or sale. In any such case, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of Holder after the reorganization, merger,
consolidation, or sale to the end that the provisions of this Warrant (including
adjustment of the Warrant Price then in effect and number of Shares purchasable
upon exercise of this Warrant) shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant. The Company shall provide Holder with
at least twenty (20) days’ prior written notice of any of the events described
in the first sentence of this Section 4.3.
4.4 Adjustments of Other Distributions. If the Company shall at any time declare
and pay or deliver to the holders of Common Stock a distribution payable in
securities of other persons, evidences of indebtedness issued by the Company or
other persons, assets (excluding cash dividends) or options or rights, in any
case of a kind not referred to above, then, upon exercise of this Warrant,
Holder shall be entitled to receive a proportionate share of any such
distribution as though Holder was the holder of the number of shares of Common
Stock into which this Warrant may be exercised as of the record date fixed for
the determination of the holders of Common Stock entitled to receive such
distribution.
4.5 Certificate as to Adjustments. In the case of each adjustment (including a
readjustment) under this Section 4, the Company will promptly, and in any event
within thirty (30) days after the event requiring the adjustment, compute such
adjustment in accordance with the terms hereof and deliver or cause to be
delivered to Holder a certificate describing in reasonable detail the event
requiring the adjustment and setting forth such adjustment and the calculations
and results of such adjustment.

 

4



--------------------------------------------------------------------------------



 



4.6 Reservation of Stock Issuable Upon Exercise. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock such number of shares of Common Stock as shall from time to time be
sufficient to effect the exercise of this Warrant. If at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the exercise of this Warrant, the Company will take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purpose.
4.7 Method of Calculation. All calculations under this Section 4 shall be made
to the nearest one hundredth of a share.
5. RIGHTS PRIOR TO EXERCISE OF WARRANT
This Warrant does not entitle Holder to any of the rights of a stockholder of
the Company, including (without limitation) the right to receive dividends or
other distributions, to vote or consent, or to receive notice as a stockholder
of the Company. If, however, at any time prior to the expiration of this Warrant
and prior to its exercise:
(a) the Company shall declare any dividend payable in any securities upon
outstanding shares of Common Stock or make any other distribution (other than a
regular cash dividend) to the holders of shares of Common Stock;
(b) the Company shall offer to the holders of shares of Common Stock any
additional shares of Common Stock or securities convertible into or exchangeable
for shares of Common Stock or any right to subscribe for or purchase any
thereof; or
(c) a dissolution, liquidation or winding-up of the Company (other than in
connection with a reorganization, consolidation, merger, or sale of all or
substantially all of its assets as an entirety) shall be approved by the
Company’s Board of Directors,
then, in any one or more of such events the Company shall give notice in writing
of such event to Holder, at its address as it shall then appear on the Company’s
records, at least twenty (20) days prior to the date fixed as a record date or
the date of closing the transfer books for the determination of the stockholders
entitled to such dividends, distribution, or subscription rights, or for the
determination of stockholders entitled to vote on such proposed dissolution,
liquidation or winding-up. Such notice shall specify such record date or the
date of closing the transfer books, as the case may be.
Any failure to give such notice or any defect therein, however, shall not affect
the validity of any action taken in connection with such dividend, distribution
or subscription rights, or such proposed dissolution, liquidation or winding-up.
6. SUCCESSORS AND ASSIGNS
The terms and provisions of this Warrant shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns and Holder and its
successors and permitted assigns.

 

5



--------------------------------------------------------------------------------



 



7. RESTRICTED SECURITIES
To enable the Company to comply with the Securities Act and applicable state
securities laws, the Company may require Holder, as a condition of the transfer
or exercise of this Warrant, to give written assurance satisfactory to the
Company that this Warrant, or in the case of an exercise hereof the Shares, are
being acquired for its own account, for investment only, with no view to the
distribution of the same in violation of the Securities Act or applicable state
securities laws. Any disposition of all or any portion of this Warrant or the
Shares shall not be made unless and until:
(a) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
(b) Holder has (i) notified the Company of the proposed disposition and
furnished the Company with a detailed statement of the circumstances surrounding
the proposed disposition, and (ii) furnished the Company with an opinion of
counsel, satisfactory to the Company, that such disposition will not require
registration of such securities under the Securities Act and applicable state
securities laws.
Holder acknowledges that this Warrant is, and each of the Shares issuable upon
the exercise hereof will be, a restricted security, and that the certificate or
certificates evidencing such Shares will bear a legend substantially similar to
the following:
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under the securities laws of any state.
They may not be sold, transferred or otherwise disposed of in the absence of an
effective registration statement covering these securities under such Act or
laws, or an opinion of counsel satisfactory to the Company and its counsel that
registration is not required thereunder.”
8. LOSS OR MUTILATION
Upon receipt by the Company of satisfactory evidence of the ownership of and the
loss, theft, destruction, or mutilation of this Warrant, and (i) in the case of
loss, theft, or destruction, upon receipt by the Company of indemnity
satisfactory to it, or (ii) in the case of mutilation, upon receipt of this
Warrant and upon surrender and cancellation of this Warrant, the Company shall
execute and deliver in lieu thereof a new Warrant representing the right to
purchase an equal number of Shares.
9. NOTICES
All notices, requests, demands and other communications under this Warrant shall
be in writing and shall be deemed to have been duly given on the date of receipt
(or refusal of receipt) if delivered personally or by courier by the party to
whom notice is to be given, or on the earlier of the third business day after
the date of mailing or receipt if mailed to the party to whom notice is to be
given by first class mail, registered or certified, postage prepaid, and
properly addressed as follows: if to Holder, at its address as shown in the
Company’s records; and if to the Company, at its principal office. Either party
may change its address for purposes of this Section 9 by giving the other party
written notice of the new address in the manner set forth above.

 

6



--------------------------------------------------------------------------------



 



10. GOVERNING LAW; JURISDICTION
This Warrant shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Warrant and all disputes arising hereunder shall be governed by, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware. Any suit, action or proceeding seeking to
enforce any provision of, or based on any dispute or matter arising out of or in
connection with, this Warrant must be brought in the state and federal courts
located in Los Angeles, County, California. The Company and the Holder each
(a) consent to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding, (b)
irrevocably waive, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum,
(c) will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, and (d) will not bring any action
relating to this Warrant in any other court.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized as of
                                         .

            TRI-ISTHMUS GROUP, INC.
      By:           DAVID HIRSCHHORN        Chief Executive Officer   

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
NOTICE OF EXERCISE
Tri-Isthmus Group, Inc.
9663 Santa Monica Boulevard, Suite 959
Beverly Hills, CA 90210
Gentlemen:
The undersigned,                                          , hereby elects to
purchase, pursuant to the provisions to the foregoing Warrant held by the
undersigned,                      shares of the Common Stock, par value $0.01
(the “Common Stock”), of Tri-Isthmus Group, Inc.
The undersigned (check one and complete):
                     herewith encloses the Warrant and cash or a certified or
cashier’s check (drawn in favor of the Company) in the amount of
$                     in payment of the Warrant Price.
                     herewith encloses the Warrant and a copy of the applicable
Broker Instructions, as defined in Section 1.2 of the Warrant.
                     herewith encloses the Warrant and hereby elects to exercise
the Warrant on a Net Exercise Basis in accordance with the provisions of
Section 1.2 of the Warrant.
The undersigned hereby represents and warrants as follows:
(a) the undersigned is acquiring such shares of Common Stock for its own account
for investment and not for resale or with a view to distribution thereof in
violation of the Securities Act of 1933, as amended, and the regulations
promulgated thereunder (the “Securities Act”); and
(b) the undersigned is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and, if an entity, was not
organized for the purpose of acquiring the Warrant or such shares of Common
Stock. The undersigned’s financial condition is such that it is able to bear the
risk of holding such securities for an indefinite period of time and the risk of
loss of its entire investment. The undersigned has sufficient knowledge and
experience in investing in companies similar to the Company so as to be able to
evaluate the risks and merits of its investment in the Company.
Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective address
set forth below:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the undersigned for the remaining balance of such shares
of Common Stock less any fraction of a share of Common Stock paid in cash
pursuant to Section 3 of the attached warrant.
DATED:                    ,                     .

             
 
  Signature:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   
 
           
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT FORM
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of Shares of
Common Stock set forth below:

              No. of Shares Name and Address of Assignee   Common Stock
 
       

and does hereby irrevocably constitute and appoint as Attorney
                                         to register such transfer on the books
of                                          maintained for the purpose, with
full power of substitution in the premises.
Dated:                                          ,                     .

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alternation or enlargement or any change whatsoever.

 

 



--------------------------------------------------------------------------------



 



Exhibit B — Form of Warrant
[See attached]

 

 



--------------------------------------------------------------------------------



 



WARRANT NO.                     
TRI-ISTHMUS GROUP, INC.
(A Delaware Corporation)
 
WARRANT TO PURCHASE
SHARES OF COMMON STOCK
 
Effective:                     
THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES
LAWS. THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE DISPOSED OF OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.
THIS CERTIFIES THAT, for value received, Anthony J. Ciabattoni, Trustee of the
Ciabattoni Living Trust dated August 17, 2000, or its registered assigns
(“Holder”), is entitled to purchase, subject to the conditions set forth below,
at any time or from time to time during the Exercise Period (as defined in
Section 1.2 below), One Hundred Sixty-Six Thousand Six Hundred Sixty-Seven
(166,667) shares (“Shares”) of fully paid and non-assessable common stock, par
value $0.01 per share (the “Common Stock”), of Tri-Isthmus Group, Inc., a
Delaware corporation (the “Company”), at the per share purchase price (the
“Warrant Price”) set forth in Section 1.1 below, subject to the further
provisions of this Warrant.
1. EXERCISE OF WARRANT
The terms and conditions upon which this Warrant may be exercised, and the
Shares subject hereto may be purchased, are as follows:
1.1 Warrant Price. The Warrant Price shall be $0.75 per Share, subject to
adjustment as provided in Section 4 below.
1.2 Method Of Exercise. Holder may at any time beginning on the effective date
of this Warrant and for three (3) years from such date of effectiveness, or such
later date as the Company may in its sole discretion determine (the “Exercise
Period”), exercise in whole or in part the purchase rights evidenced by this
Warrant. Such exercise shall be effected by:
(a) the surrender of this Warrant, together with a duly executed copy of the
form of notice of exercise attached hereto as Exhibit A, to the Secretary of the
Company at its principal offices;

 

 



--------------------------------------------------------------------------------



 



(b) the payment to the Company, by cash, certified or cashier’s check payable to
Company’s order or wire transfer to the Company’s account, of an amount equal to
the aggregate Warrant Price for the number of Shares for which the purchase
rights hereunder are being exercised. Alternatively if then permitted under
applicable securities laws, Holder may exercise this Warrant by delivering to
the Company: (i) a properly executed notice of exercise together with a copy of
irrevocable instructions (“Broker Instructions”) to a FINRA-member securities
broker to promptly deliver to the Company cash or a check payable to the Company
in the full amount of the Warrant Price for the total number of Shares being
purchased against the Company’s delivery of the Shares for which this Warrant is
exercised (if the Holder and the securities broker comply with such procedures
and enter into such agreements of indemnity and other agreements as the Company
may reasonably prescribe as a condition of that payment procedure) or
(ii) shares of Common Stock, free and clear of any and all liens, claims and
encumbrances, having an aggregate Fair Market Value (as defined herein below)
equal to the full amount of the Warrant Price for the total number of Shares
being purchased. The Holder may also make payment in any combination of the
permissible forms of payment described in the preceding sentence. Additionally,
if then permitted under applicable securities laws, if the Fair Market Value of
the Shares at time of exercise is greater than the Warrant Price, the Holder may
exercise this Warrant or any portion hereof by indicating on the notice of
exercise that the Holder elects to exercise this Warrant on a net exercise basis
(“Net Exercise Basis”). The Company shall then issue to the Holder a number of
Shares determined using the following formula:

                 
 
  X   =   Y (A-B)
 
A    

where

  X =  
the number of Shares to be issued to the Holder.
    Y =  
the number of Shares covered by this Warrant in respect of which the net
exercise election is made pursuant to this Section.
    A =  
the Fair Market Value of one Share, as determined in accordance with the
provisions hereof, as of the date this Warrant is exercised.
    B =  
the Warrant Price in effect as of the date this Warrant is exercised.

Fair Market Value of a share of Common Stock (for purposes of this section)
means (a) if the Shares are traded on a national securities exchange, the
average of the closing prices for the twenty (20) trading days prior to the date
this Warrant is exercised; (b) if the Shares are traded on the OTC Bulletin
Board or another market or quotation system, or the prices for the shares are
published on the “Pink Sheets” operated by the Pink Sheets LLC, the average of
the closing bid and ask prices posted for the Shares during the twenty (20)
trading days prior to the date this Warrant is exercised; or (c) if the primary
market for such Shares is not an exchange or quotation system, the fair market
value thereof as shall be determined in good faith using appropriate valuation
methods by the Board of Directors of the Company as of the date this Warrant is
exercised; and
(c) the delivery to the Company, if necessary in the discretion of counsel for
the Company, to assure compliance with the Securities Act of 1933, as amended
(the “Securities Act”), and applicable state securities laws, of an instrument
executed by holder certifying that the Shares are being purchased solely for the
account of Holder and not with a view to any resale or distribution in violation
of the Securities Act or applicable state securities laws.

 

2



--------------------------------------------------------------------------------



 



1.3 Issuance Of Shares and New Warrant. If the purchase rights evidenced by this
Warrant are exercised in whole or in part, one or more certificates for the
purchased Shares shall be issued as soon as practicable thereafter to Holder. If
the purchase rights evidenced by this Warrant are exercised only in part, the
Company shall also deliver to Holder at such time a new Warrant evidencing the
purchase rights regarding the number of Shares (if any) for which the purchase
rights under this Warrant remain unexercised and continue in force and effect.
All new Warrants issued in connection with the provisions of this Section 1.3
shall bear the same date as this Warrant and shall be substantially identical in
form and provisions to this Warrant except for the number of Shares purchasable
thereunder. Each person in whose name any certificate for Shares is to be issued
shall for all purposes be deemed to have become the holder of record of such
Shares on the date on which this Warrant was surrendered and payment of the
Warrant Price was made, irrespective of the date of delivery of such stock
certificate, except that if the date of such surrender and payment is a date
when the stock transfer books of the Company are closed, such person shall be
deemed to have become the holder of such Shares at the close of business on the
next succeeding date on which the stock transfer books are open.
2. TRANSFERS
2.1 Transfers. This Warrant and all rights hereunder are transferable in whole
or in part by the Holder subject to the provisions of Section 7 below. The
transfer shall be recorded on the books of the Company upon (i) the surrender of
this Warrant (together with a duly executed and endorsed copy of the form of
transfer certificate attached hereto as Exhibit B) to the Secretary of the
Company at its principal offices, and (ii) the payment to the Company of all
transfer taxes and other governmental charges imposed on such transfer. In the
event of a partial transfer, the Company shall issue to the several holders one
or more appropriate new Warrants.
2.2 Registered Holder. Each holder of this Warrant agrees that until such time
as any transfer pursuant to Section 2.1 above is recorded on the books of the
Company, the Company may treat the registered Holder of this Warrant as the
absolute owner.
2.3 Form Of New Warrants. All new Warrants issued in connection with transfers
of this Warrant shall bear the same date as this Warrant and shall be
substantially identical in form and provisions to this Warrant except for the
number of Shares purchasable thereunder.
3. NO FRACTIONAL SHARES
Notwithstanding any adjustment (as required hereby) to the number of Shares
purchasable upon the exercise of this Warrant, the Company shall not be required
to issue any fraction of a Share upon exercise of this Warrant. If, by reason of
any change made pursuant to Section 4 below, the Holder would be entitled, upon
the exercise of any rights evidenced hereby, to receive a fractional interest in
a Share, the Company shall, upon such proper exercise of this Warrant, purchase
such fractional interest for an amount in cash equal to the Fair Market Value of
such fractional interest, determined as of the date of such exercise of this
Warrant.
4. ANTIDILUTION PROVISIONS
4.1 Stock Splits And Combinations. If the Common Stock shall at any time be
subdivided into a greater number of shares, then the number of Shares
purchasable upon exercise of this Warrant shall be proportionately increased and
the Warrant Price shall be proportionately decreased; and, conversely, if the
Common Stock shall at any time be combined into a smaller number of shares, then
the number of Shares purchasable upon exercise of this Warrant shall be
proportionately reduced and the Warrant Price shall be proportionately
increased. Any adjustments under this Section 4.1 shall become effective at the
close of business on the date the subdivision or combination becomes effective.

 

3



--------------------------------------------------------------------------------



 



4.2 Reclassification, Exchange and Substitution. If the Common Stock shall be
changed into shares of any other class or classes of stock or other securities
of the Company, whether by capital reorganization, reclassification, or
otherwise, Holder shall, upon exercise of this Warrant, be entitled to purchase
for the same aggregate consideration, in lieu of the Shares that Holder would
have become entitled to purchase but for such change, such number, class and
series of securities of the Company as would have been issuable in connection
with such event to a holder of that number of shares of Common Stock purchasable
upon exercise of this Warrant immediately prior to such reorganization,
reclassification or other change. The Warrant Price shall be appropriately
adjusted to reflect that reorganization, reclassification or other change. Any
adjustments under this Section 4.2 shall become effective at the close of
business on the date such change of the Common Stock into shares of any other
class or classes of stock or other securities of the Company becomes effective.
4.3 Reorganizations, Mergers, Consolidations Or Sale Of Assets. If at any time
there shall be a reorganization involving the Common Stock (other than a stock
split, combination, reclassification, exchange, or subdivision of shares
provided for in Sections 4.1 and 4.2 above) or a merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all of the Company’s assets to any other person, then, as a part of such
reorganization, merger, consolidation or sale, lawful provision shall be made so
that Holder shall thereafter be entitled to receive upon exercise of this
Warrant, in accordance with the terms hereof, in lieu of the Shares that Holder
would have become entitled to purchase but for such event, such other securities
or property of the Company, or of the successor corporation resulting from such
event, to which Holder would have been entitled in such reorganization, merger,
consolidation or sale if this Warrant had been exercised immediately before that
reorganization, merger, consolidation or sale. In any such case, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of Holder after the reorganization, merger,
consolidation, or sale to the end that the provisions of this Warrant (including
adjustment of the Warrant Price then in effect and number of Shares purchasable
upon exercise of this Warrant) shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant. The Company shall provide Holder with
at least twenty (20) days’ prior written notice of any of the events described
in the first sentence of this Section 4.3.
4.4 Adjustments of Other Distributions. If the Company shall at any time declare
and pay or deliver to the holders of Common Stock a distribution payable in
securities of other persons, evidences of indebtedness issued by the Company or
other persons, assets (excluding cash dividends) or options or rights, in any
case of a kind not referred to above, then, upon exercise of this Warrant,
Holder shall be entitled to receive a proportionate share of any such
distribution as though Holder was the holder of the number of shares of Common
Stock into which this Warrant may be exercised as of the record date fixed for
the determination of the holders of Common Stock entitled to receive such
distribution.
4.5 Certificate as to Adjustments. In the case of each adjustment (including a
readjustment) under this Section 4, the Company will promptly, and in any event
within thirty (30) days after the event requiring the adjustment, compute such
adjustment in accordance with the terms hereof and deliver or cause to be
delivered to Holder a certificate describing in reasonable detail the event
requiring the adjustment and setting forth such adjustment and the calculations
and results of such adjustment.

 

4



--------------------------------------------------------------------------------



 



4.6 Reservation of Stock Issuable Upon Exercise. The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock such number of shares of Common Stock as shall from time to time be
sufficient to effect the exercise of this Warrant. If at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the exercise of this Warrant, the Company will take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purpose.
4.7 Method of Calculation. All calculations under this Section 4 shall be made
to the nearest one hundredth of a share.
5. RIGHTS PRIOR TO EXERCISE OF WARRANT
This Warrant does not entitle Holder to any of the rights of a stockholder of
the Company, including (without limitation) the right to receive dividends or
other distributions, to vote or consent, or to receive notice as a stockholder
of the Company. If, however, at any time prior to the expiration of this Warrant
and prior to its exercise:
(a) the Company shall declare any dividend payable in any securities upon
outstanding shares of Common Stock or make any other distribution (other than a
regular cash dividend) to the holders of shares of Common Stock;
(b) the Company shall offer to the holders of shares of Common Stock any
additional shares of Common Stock or securities convertible into or exchangeable
for shares of Common Stock or any right to subscribe for or purchase any
thereof; or
(c) a dissolution, liquidation or winding-up of the Company (other than in
connection with a reorganization, consolidation, merger, or sale of all or
substantially all of its assets as an entirety) shall be approved by the
Company’s Board of Directors,
then, in any one or more of such events the Company shall give notice in writing
of such event to Holder, at its address as it shall then appear on the Company’s
records, at least twenty (20) days prior to the date fixed as a record date or
the date of closing the transfer books for the determination of the stockholders
entitled to such dividends, distribution, or subscription rights, or for the
determination of stockholders entitled to vote on such proposed dissolution,
liquidation or winding-up. Such notice shall specify such record date or the
date of closing the transfer books, as the case may be.
Any failure to give such notice or any defect therein, however, shall not affect
the validity of any action taken in connection with such dividend, distribution
or subscription rights, or such proposed dissolution, liquidation or winding-up.
6. SUCCESSORS AND ASSIGNS
The terms and provisions of this Warrant shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns and Holder and its
successors and permitted assigns.

 

5



--------------------------------------------------------------------------------



 



7. RESTRICTED SECURITIES
To enable the Company to comply with the Securities Act and applicable state
securities laws, the Company may require Holder, as a condition of the transfer
or exercise of this Warrant, to give written assurance satisfactory to the
Company that this Warrant, or in the case of an exercise hereof the Shares, are
being acquired for its own account, for investment only, with no view to the
distribution of the same in violation of the Securities Act or applicable state
securities laws. Any disposition of all or any portion of this Warrant or the
Shares shall not be made unless and until:
(a) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
(b) Holder has (i) notified the Company of the proposed disposition and
furnished the Company with a detailed statement of the circumstances surrounding
the proposed disposition, and (ii) furnished the Company with an opinion of
counsel, satisfactory to the Company, that such disposition will not require
registration of such securities under the Securities Act and applicable state
securities laws.
Holder acknowledges that this Warrant is, and each of the Shares issuable upon
the exercise hereof will be, a restricted security, and that the certificate or
certificates evidencing such Shares will bear a legend substantially similar to
the following:
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under the securities laws of any state.
They may not be sold, transferred or otherwise disposed of in the absence of an
effective registration statement covering these securities under such Act or
laws, or an opinion of counsel satisfactory to the Company and its counsel that
registration is not required thereunder.”
8. LOSS OR MUTILATION
Upon receipt by the Company of satisfactory evidence of the ownership of and the
loss, theft, destruction, or mutilation of this Warrant, and (i) in the case of
loss, theft, or destruction, upon receipt by the Company of indemnity
satisfactory to it, or (ii) in the case of mutilation, upon receipt of this
Warrant and upon surrender and cancellation of this Warrant, the Company shall
execute and deliver in lieu thereof a new Warrant representing the right to
purchase an equal number of Shares.
9. NOTICES
All notices, requests, demands and other communications under this Warrant shall
be in writing and shall be deemed to have been duly given on the date of receipt
(or refusal of receipt) if delivered personally or by courier by the party to
whom notice is to be given, or on the earlier of the third business day after
the date of mailing or receipt if mailed to the party to whom notice is to be
given by first class mail, registered or certified, postage prepaid, and
properly addressed as follows: if to Holder, at its address as shown in the
Company’s records; and if to the Company, at its principal office. Either party
may change its address for purposes of this Section 9 by giving the other party
written notice of the new address in the manner set forth above.

 

6



--------------------------------------------------------------------------------



 



10. GOVERNING LAW; JURISDICTION
This Warrant shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Warrant and all disputes arising hereunder shall be governed by, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware. Any suit, action or proceeding seeking to
enforce any provision of, or based on any dispute or matter arising out of or in
connection with, this Warrant must be brought in the state and federal courts
located in Los Angeles, County, California. The Company and the Holder each
(a) consent to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding, (b)
irrevocably waive, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum,
(c) will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, and (d) will not bring any action
relating to this Warrant in any other court.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized as of
                                         .

            TRI-ISTHMUS GROUP, INC.
      By:           DAVID HIRSCHHORN        Chief Executive Officer   

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
NOTICE OF EXERCISE
Tri-Isthmus Group, Inc.
9663 Santa Monica Boulevard, Suite 959
Beverly Hills, CA 90210
Gentlemen:
The undersigned,                                          , hereby elects to
purchase, pursuant to the provisions to the foregoing Warrant held by the
undersigned,                      shares of the Common Stock, par value $0.01
(the “Common Stock”), of Tri-Isthmus Group, Inc.
The undersigned (check one and complete):
                     herewith encloses the Warrant and cash or a certified or
cashier’s check (drawn in favor of the Company) in the amount of
$                     in payment of the Warrant Price.
                     herewith encloses the Warrant and a copy of the applicable
Broker Instructions, as defined in Section 1.2 of the Warrant.
                     herewith encloses the Warrant and hereby elects to exercise
the Warrant on a Net Exercise Basis in accordance with the provisions of
Section 1.2 of the Warrant.
The undersigned hereby represents and warrants as follows:
(a) the undersigned is acquiring such shares of Common Stock for its own account
for investment and not for resale or with a view to distribution thereof in
violation of the Securities Act of 1933, as amended, and the regulations
promulgated thereunder (the “Securities Act”); and
(b) the undersigned is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated under the Securities Act and, if an entity, was not
organized for the purpose of acquiring the Warrant or such shares of Common
Stock. The undersigned’s financial condition is such that it is able to bear the
risk of holding such securities for an indefinite period of time and the risk of
loss of its entire investment. The undersigned has sufficient knowledge and
experience in investing in companies similar to the Company so as to be able to
evaluate the risks and merits of its investment in the Company.
Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective address
set forth below:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the undersigned for the remaining balance of such shares
of Common Stock less any fraction of a share of Common Stock paid in cash
pursuant to Section 3 of the attached warrant.
DATED:                    ,                     .

             
 
  Signature:        
 
     
 
   
 
           
 
  Address:        
 
     
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT FORM
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of Shares of
Common Stock set forth below:

              No. of Shares Name and Address of Assignee   Common Stock
 
       

and does hereby irrevocably constitute and appoint as Attorney
                                         to register such transfer on the books
of                                          maintained for the purpose, with
full power of substitution in the premises.
Dated:                                          ,                     .

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within Warrant in every particular, without
alternation or enlargement or any change whatsoever.

 

 